DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Rejections pending since the Non-Final Office Action 
mailed on September 10, 2020

All of the rejections under 35 U.S.C. 103 are withdrawn.  



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 60, 62-66, and 68-70 (and 72, which presumably was intended to depend from one of the listed claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  Independent claim 60 contains the following limitation “, . . . . wherein said first electrode activation substrate [which is part of the section comprising a DEP configuration] does not include a dielectric hydrophobic material, . . . italicizing by the Examiner] “  This limitation was added by the Amendment of February 14, 2020.  However, the Examiner has not found clear support in any of the cited parts of Applicant’s originally filed specification (“Support for the amendments to the claims can be found, inter alia, in paragraphs [0003] through [0018], [0047] through [0090], Figures 1A - 10C, and original claims 41-44. “  See page 8 of the Amendment of February 14, 2020.).  The Examiner notes that Applicant has not claimed support for this limitation from the parent application 14/262140 from which the instant application is a continuation-in-part. If Applicant seeks a priority date for the claims based on the filing date of the parent application the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 72 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 72 is indefinite because it depends from cancelled claim 71, so it is incomplete.


Allowable Subject Matter

If Applicant successfully overcomes the rejections under 35 U.S.C. 112(a) the claims 60, 62-66, 68-70, 72 would be allowable.   
.
The following is a statement of reasons for the indication of allowable subject matter:  




Addressing independent claim 60, Kaler et al.  US 2015/0259754 A1 (hereafter “Kaler”)(the Examiner notes that Applicant does not appear to assert priority support for the pending claims beyond the filing date of international application PCT/US2015/027679, which is April 25, 2015.) discloses a microfluidic apparatus (see the title), comprising: 
an enclosure (Multiplexed qRT-PCR chip; Figure 24. That the chip forms or is part of an enclosure may be inferred from the following

    PNG
    media_image1.png
    74
    393
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    72
    387
    media_image2.png
    Greyscale

Figure 24 is clearly related to Figures 23 and 25 as it is discussed in immediately preceding paragraph [0141] and following paragraph [0143]. Also note 

    PNG
    media_image3.png
    75
    395
    media_image3.png
    Greyscale

Paragraphs [0141]-[0143] are all part of the discussion of Example 3, which begins at paragraph [0127].)  configured to hold a first liquid medium disposed on a first surface in a first section of said enclosure and a second liquid medium disposed on an electrowetting surface in a second section of said enclosure (the first section and the second section in Kaler are identified in annotated Kaler Figure 23C below

    PNG
    media_image4.png
    359
    810
    media_image4.png
    Greyscale

The first section is a dielectrophoresis section.  The second section is an electrowetting section.  Note the following

    PNG
    media_image5.png
    316
    390
    media_image5.png
    Greyscale

A first liquid medium disposed on a first surface in a first section of said enclosure and a second liquid medium disposed on an electrowetting surface in a second section of said enclosure are shown in Figures 23(a) and 23(b).), 
wherein said enclosure comprises: 
path in the first section of said enclosure (see annotated Figure 23(a) below

    PNG
    media_image6.png
    391
    786
    media_image6.png
    Greyscale


); 
a second microfluidic path in the second section of said enclosure (see annotated Figure 23(a) below

    PNG
    media_image7.png
    348
    779
    media_image7.png
    Greyscale


wherein: said first section of said enclosure comprises a DEP configuration comprising a first biasing electrode disposed on one side of said first section of said enclosure (

    PNG
    media_image8.png
    692
    805
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    544
    896
    media_image9.png
    Greyscale

The one side of the first section of the enclosure is on the bottom half of the enclosure shown in side-view in Figure 24(a).), and a first electrode activation substrate disposed between said first surface and said first biasing electrode, wherein said first electrode activation substrate does not include a dielectric hydrophobic material (akin to activation substrate 362 in Applicant’s Figure 3 and specification paragraph [0063], the Examiner construes the patterned Si3N4 layer in Figure 3 over the aluminum layer that forms the first biasing electrode of the first section as a fist electrode activation substrate.  A clearer view is shown in Prakash et al., “Droplet Microfluidic Chip Based Nucleic Acid Amplification and real-Time Detection of Influenza Viruses,” Journal of The Electrochemical Society, 161, (2) B3083-B3093 (2014) (JES Focus Issue on Microfluidics, MEMS/NEMS, Sensors and Devices), published December 27, 2013 (hereafter “Prakash”), which Kaler incorporates by reference (paragraph [0141]):


    PNG
    media_image10.png
    637
    822
    media_image10.png
    Greyscale
 

    PNG
    media_image11.png
    716
    1068
    media_image11.png
    Greyscale

Also note the following in Kaler

    PNG
    media_image12.png
    555
    391
    media_image12.png
    Greyscale


Kaler discloses that Si3N4 is a dielectric material (

    PNG
    media_image13.png
    207
    301
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    61
    312
    media_image14.png
    Greyscale

)
 Si3N4 is not hydrophobic though.  In fact, in Kaler it is super-hydrophilic (

    PNG
    media_image15.png
    352
    377
    media_image15.png
    Greyscale

), wherein said DEP configuration is configured to induce selectively net dielectrophoresis (DEP) forces in said first liquid medium sufficiently to capture and move, relative to said first surface, molecules or biomolecules in said first liquid medium in said first section of said enclosure while connected to a biasing device ( 

    PNG
    media_image16.png
    758
    398
    media_image16.png
    Greyscale


),


    PNG
    media_image17.png
    272
    404
    media_image17.png
    Greyscale

).
Kaler, though, does not having the first microfluidic path and the second microfluidic path each be a microfluidic channel (if by “microfluidic channel" Applicant means a microfluidic path at least partially having side walls).  Kaler also does not disclose  “holding pens, each holding pen connected to said first microfluidic channel and/or said second microfluidic channel…” Even if it would have been obvious in light of Sturmer et al. US 9,188,615 B2 (hereafter “Sturmer”) Figures 1 and 22, which discloses microfluidic channels and pens for an electrowetting apparatus, and Samuel Batchelder US 4,390,403 micro-objects (rather than just molecules or biomolecules as noted above, with “micro-objects” being defined in Applicant’s specification paragraph [0031]) in said first liquid medium in said first section of said enclosure while connected to a biasing device.  However, it would have been obvious to also have the DEP configuration in the microfluidic apparatus of Kaler as modified by Sturmer and Batchelder be configured to induce selectively net dielectrophoresis (DEP) forces in said first liquid medium sufficiently to capture and move, relative to said first surface, micro-objects, in light of Pollack et al. 9,091,649 B2 (hereafter “Pollack”) the Abstract, Figure 1, and col. 4:38 – col. 5:38; and Pamula et al. US 7,815,871 B2 (hereafter “Pamula”) the Abstract, Figure 12, col. 10:4-13, col. 12:4-11, and col. 22:1-14, which both disclose using an electrode-based droplet microactuator to perform PCR by a method that involves manipulating magnetic beads (micro-objects).  
The resulting microfluidic apparatus of Kaler as modified by Sturmer, Batchelder, Pollack, and Pamula, though, would not include “a boundary comprising a physical barrier located in said enclosure between said first section and said second section of said enclosure…” nor would it have been obvious to provide such a boundary (as a separate structure distinct from the pens and channel walls as boundary 128 in Applicant’s 
114 in Sturmer Figure 1 and col. 16:26-45; Figure 6A and col. 8:37-39 in Batchelder).   
More importantly, perhaps, the resulting microfluidic apparatus of Kaler as modified by Sturmer, Batchelder, Pollack, and Pamula, though, would not include “a second biasing electrode disposed on an opposite side of said first section of said enclosure…[italicizing by the Examiner]”  While there would be a second biasing electrode disposed in the first section of said enclosure, the second biasing electrode is disposed on the same side in the first section of said enclosure that the first biasing electrode is disposed on.  The first biasing electrode and the second biasing electrode are configure so that together they form a herring-bone pattern.   See Kaler Figures 2 and 23, and Parkash Figure 6(b).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        February 18, 2021